Citation Nr: 9932635	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back 
disorder.

2.  Entitlement to a total disability evaluation based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to February 1987.

This appeal to the Board of Veterans' Appeals (Board) arises from rating 
decisions of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The veteran appeared and testified by videoconference at a personal hearing 
before the undersigned Acting Member of the Board on December 2, 1998.

This case was remanded for additional development in February 1999 and has 
been returned to the Board for appellate review.


REMAND

In February 1999, the Board remanded this case for additional development, 
to include examination by a specialist in neurology.  The Board directed 
that an electromyogram and nerve conduction studies, and any other 
indicated tests, should be performed as part of the examination.  The 
neurologist was to make findings as to whether the veteran has symptoms 
compatible with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other neurological findings 
at the site of the diseased disc or discs.  The subsequent VA examination 
report, dated in March 1999, noted that there was no evidence of muscle 
spasm, but did not address the presence or absence of the other symptoms 
mentioned above.  Furthermore, it does not appear that the examination was 
conducted by a neurologist.  Finally, the Board notes, the requested 
electromyogram and nerve conduction studies were not performed. 

In view of the deficiencies in the examination, noted above, and the recent 
holding by the United States Court of Appeals for Veterans Claims (Court) 
that "a remand order by . . . the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with the remand 
order," Stegall v. West, 11 Vet. App. 268 (1998), the Board finds that an 
additional examination is warranted. 

The Board points out to the veteran that, when a claimant, without good 
cause, fails to report for a necessary examination, a claim for an 
increased evaluation shall be denied.  38 C.F.R. § 3.655 (1999).

The Board finds that the issue of TDIU is inextricably intertwined with the 
increased evaluation issue, as the RO's determination of the latter will 
have "a significant impact upon" the veteran's claim on the former issue.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Begin v. 
Derwinski, 3 Vet. App. 257 (1992), Hudson v. Principi, 3 Vet. App. 467 
(1992).  Therefore, the Board finds that the increased evaluation issue 
should be resolved prior to appellate consideration of the TDIU issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran to be 
scheduled for an examination by a specialist in 
neurology, in order to determine the full nature and 
extent of his low back disorder.  All indicated 
diagnostic tests should be conducted, to include 
electromyograph and nerve conduction studies.  The 
examiner is requested to state whether the veteran has 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
indicative of intervertebral disc syndrome.  The claims 
folder should be made available to the examiner for 
review.

2.  The RO should then review the record to ensure that 
the foregoing development has been completed in full.  
If the examination report is deficient in any regard, 
it should be returned for completion.  

If the benefits sought on appeal are not granted, the veteran and his 
representative should be furnished a supplemental statement of the case, 
and be afforded the applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until he is notified.


		
	JAMES A. FROST
                               Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1999).




